Citation Nr: 0111077	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  97-23 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for 
psychophysiological cardiovascular reaction, competent, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for osteoarthritis of 
the knees, currently rated as 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
herniography scar, right.

4.  Entitlement to an increased (compensable) rating for 
sinusitis, chronic.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran retired in October 1973 after more than 20 years 
of active military service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 1997, a statement of the 
case was issued in August 1997, and the veteran's substantive 
appeal was received in September 1997.


FINDINGS OF FACT

1.  The veteran's service-connected psychophysiological 
cardiovascular reaction is manifested by diastolic pressure 
predominantly less than 100; the disability is also 
productive of no more than definite social and industrial 
impairment, and no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

2.  The veteran's service-connected osteoarthritis of the 
knees is manifested by complaints of pain on use; clinical 
examination revealed flexion to 130 degrees and extension to 
-5 degrees with no additional functional loss due to pain, 
fatigue, weakness or incoordination; there was no recurrent 
subluxation or lateral instability.

3.  The veteran's service-connected herniography scar, right, 
is not tender or poorly nourished; there is no resulting 
limitation of function.

4.  The veteran's service-connected sinusitis, chronic, is 
not productive of one or two incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 30 percent for the veteran's service-connected 
psychophysiological cardiovascular reaction, competent, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.132, Diagnostic Code 
9501 (1996) and 38 C.F.R. § 4.114, Diagnostic Code 9421 
(effective November 7, 1996); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(effective January 12, 1998).

2.  The schedular criteria for entitlement to a rating in 
excess of 20 percent for the veteran's service-connected 
osteoarthritis of the knees have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2000).

3.  The schedular criteria for entitlement to an increased 
(compensable) evaluation for herniography scar, right, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2000).

4.  The schedular criteria for entitlement to an increased 
(compensable) evaluation for sinusitis, chronic, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.97, Diagnostic Code 6513 (1996), 
and Diagnostic Codes 6510, 6514 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  In the instant case, the Board finds 
that the RO complied with the requirements of the statute.  
All relevant evidence identified by the veteran, including 
records from the Social Security Administration, have been 
obtained and considered.  In addition, the veteran was 
afforded VA examinations for the disabilities on appeal in 
January 2000.  Despite contentions to the contrary, the Board 
finds that the January 2000 VA examinations are comprehensive 
enough in relation to the disabilities at issue and of 
sufficient detail (including medical history) to allow for 
equitable evaluation of the veteran's disabilities.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
increased rating claims.  No additional pertinent evidence 
has been identified by the veteran, and the Board therefore 
finds that the record as it stands is complete and adequate 
for appellate review.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to increased 
ratings.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statement of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

I.  Psychophysiological Cardiovascular Reaction.

The veteran was granted service connection for hypertension 
in February 1974, and was granted service connection for 
psychophysiological cardiovascular reaction in March 1975, 
with an initial evaluation of 30 percent, which has been 
continued to the present time.  The disability at issue was 
originally evaluated under the provisions of Diagnostic Code 
9501, psychological factors affecting cardiovascular 
condition, and Diagnostic Code 7101, hypertensive vascular 
disease.

In assessing the severity of physiological factors affecting 
a physical condition, the general rating formula for 
psychoneurotic disorders was used.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9501 (1996).  Under Diagnostic Code 9501, 
when two diagnoses were presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation was assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the major degree of disability.  However, Diagnostic Code 
9501 was removed from VA's Schedule for Rating Disabilities 
in October 1996.  Currently, 38 C.F.R. § 4.126(d) requires 
the RO in situations such as the instant case to evaluate the 
disability using a diagnostic code which represents the more 
disabling aspect of the condition.  The veteran was advised 
of these changes in the May 2000 supplemental statement of 
the case, and the RO has considered the veteran's disability 
under both the Diagnostic Code relating to hypertension and 
Diagnostic Code 9421, somatization disorders.

The Board notes that, during the pendency of the veteran's 
appeal, the regulations pertaining to evaluation of diseases 
of the arteries and veins, including thrombophlebitis and 
varicose veins, were amended, effective January 12, 1998.  
Accordingly, the Board will evaluate the veteran's 
hypertension under both the current and former versions of 
the regulations, and apply the most favorable result to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under former regulations for evaluating hypertension, 
diastolic pressure predominantly 110 or more with definite 
symptoms was assigned a 20 percent evaluation, diastolic 
pressure predominantly 120 or more with moderately severe 
symptoms was assigned a 40 percent evaluation, and diastolic 
pressure predominantly 130 or more with severe symptoms was 
assigned a 60 percent evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Under current regulations, effective January 12, 1998, a 20 
percent evaluation is assigned if diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more, a 40 percent evaluation is 
assigned where diastolic pressure is predominantly 120 or 
more, and a 60 percent evaluation is assigned if diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

At a November 1995 VA hypertension examination, the veteran 
had blood pressure readings of 155/80, 145/80, and 150/84.  
It was noted that the veteran was taking medication for his 
hypertension, and the diagnosis was arterial hypertension, 
under treatment.

At a January 2000 hypertension examination, the veteran 
denied chest pain of ischemic characteristics.  Physical 
examination of the heart revealed regular rhythm with no 
extra sounds.  Blood pressure readings were 142/80, 135/70, 
and 140/82.  The diagnosis was hypertension.

The Board notes that there is not a single diastolic reading 
of 100 or more, let alone readings of predominately 120 or 
more.  Accordingly, as for the hypertension component of this 
disability, the preponderance of the evidence is against a 
rating in excess of 30 percent under the old or the new 
criteria.

In assessing the severity of physiological factors affecting 
a physical condition, prior to November 7, 1996, such as a 
cardiovascular condition, these factors were evaluated 
according to the general rating formula for psychoneurotic 
disorders.  The criteria for a disability rating of 50 
percent were considerable impairment of ability to establish 
or maintain effective or favorable relationships with people; 
and psychoneurotic symptoms which cause the reliability, 
flexibility and efficiency levels to be so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating was for application for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board notes here that the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).

Under the revised schedular criteria, Diagnostic Code 9421, 
somatization disorder, a 30 percent schedular evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9421.

At a November 1995 VA mental disorders examination, the 
veteran indicated that he would easily become anxious.  He 
indicated that he lived with his wife and had not worked 
since leaving military service in 1973.  Examination revealed 
the veteran's mood to be anxious; memory was persevered, 
judgment was adequate, and insight was poor.  The veteran was 
assigned a Global Assessment of Functioning (GAF) score of 
60-61.  The diagnosis was anxiety affecting a physical 
(cardiac) condition.  Obsessive compulsive personality 
features were also noted.

At a January 2000 VA mental disorders examination, it was 
noted that the veteran was taking Desyrel and Thorazine.  The 
veteran complained of sleeping difficulties.  Examination 
revealed that the veteran's mood was anxious and his affect 
was constricted.  The veteran's speech was coherent and his 
insight and judgment were fair; he exhibited good impulse 
control.  The veteran was assigned a GAF score of 65.  The 
diagnoses included anxiety affecting a physical (cardiac) 
condition and obsessive compulsive personality traits.

After reviewing the evidence of record, the Board finds that 
the preponderance of that evidence is against entitlement to 
a rating in excess of 30 percent for the psychological 
component of this disability.  The medical records show 
symptoms which are moderate in degree.  While he has symptoms 
such as problems sleeping, the January 2000 VA mental status 
examination revealed objective findings such as coherent 
speech and fair insight and judgment.  No formal thought 
disorder or cognitive impairment has been assessed.  The 
Board notes that the previously mentioned VA General Counsel 
opinion makes it clear that a 30 percent rating under the old 
criteria actually contemplates more than moderate impairment, 
thus further supporting a finding that a rating in excess of 
30 percent is not warranted.

The Board is also unable to find that a rating in excess of 
30 percent is warranted under the new rating criteria.  
Again, while the record clearly shows symptoms such as 
restricted affect and moodiness, and difficulties sleeping, 
these symptoms are contemplated under the 30 percent rating.  
The totality of the evidence does not show symptoms which 
would warrant the next higher rating of 50 percent.  The 
Board notes that the veteran has been able to maintain a 
marriage.  The Board acknowledges that the veteran has not 
worked since 1973, and also notes that the Social Security 
Administration (SSA) stated that the veteran's mental 
problems played a significant component in the veteran's 
disability picture.  However, the symptoms noted in the SSA 
records such as hallucinations, homicidal ideation, and 
impaired memory have not been found on recent VA 
examinations, and tend to reflect findings from the 1970s and 
1980s.

The Board also notes that the reported GAF scores from the 
recent VA examinations appear to reflect symptoms compatible 
with the current 30 percent rating.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 61-70 
rating indicates "some mild symptoms . . . OR some 
difficulty in social, occupational or school functioning . . 
. but generally functioning pretty well, has some meaningful 
interpersonal relationships." 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of the currently assigned 30 percent rating for 
psychophysiological cardiovascular reaction, competent, under 
the regulations (old and new) for psychiatric disorders or 
hypertension.

II.  Osteoarthritis Of The Knees.

The veteran was granted service connection for osteoarthritis 
of the knees in January 1977, with an initial evaluation of 
10 percent.  As noted, the September 1996 rating decision 
increased the rating for the veteran's disability of the 
knees to 20 percent, effective January 25, 1995.  

At a November 1995 VA joints examination, the veteran 
complained of swelling of both knees and noise upon moving 
the knees.  Physical examination of the knees revealed no 
swelling, bilateral knee genu varus deformities, and severe 
bilateral crepitus.  There was no instability.  Range of 
motion of both knees were flexion of 140 degrees, extension 
of 0 degrees.  X-rays of the knees were normal.  The 
diagnosis was degenerative joint disease of the right knee.

At a January 2000 VA joints examination, the veteran 
indicated that he had knee pain upon walking.  He also stated 
that he had experienced severe pain "many times" the prior 
year during times of flare-ups.  The veteran stated that he 
did not use any ambulation aids such as knee braces or 
corrective shoes.  He indicated that the knee condition 
prevented him from participating in sports.  Physical 
examination revealed range of motion of the knees with 
flexion of 130 degrees, and extension to -5 degrees; there 
was no pain during the range of motion testing.  The veteran 
had a bilateral knee genu valgus deformity and a bilateral 
knee tibia coxa vara deformity.  He had severe crepitus and a 
positive patellar-grinding test in both knees.  There was no 
objective evidence of painful motion, edema, effusion, 
weakness, or tenderness.  There was no dislocation or 
subluxation.  X-rays revealed mild degenerative changes of 
the knees.  The diagnosis was mild degenerative joint disease 
of the knees, incidentally, mild upward displacement of the 
left patella.  

Diagnostic Code 5010 provides that arthritis due to trauma 
will be rated as degenerative arthritis, and Diagnostic 
Code 5003 provides that degenerative arthritis, established 
by X-ray findings, shall be rated on limitation of motion of 
the affected joint under the applicable diagnostic code.  
Diagnostic Code 5260 provides that limitation of flexion of a 
leg to 60 degrees warrants a noncompensable evaluation; 
limitation of flexion of a leg to 45 degrees warrants a 
10 percent evaluation; and limitation of flexion of a leg to 
30 degrees is rated 20 percent. Normal flexion of the knee is 
to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic 
Code 5261 provides that limitation of extension of a leg to 
5 degrees warrants a noncompensable evaluation; limitation of 
extension of a leg to 10 degrees warrants a 10 percent 
evaluation; and limitation of extension of a leg to 
15 degrees is rated 20 percent.

Diagnostic Code 5257 provides that slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.

As the veteran's knees have not been shown objectively to be 
unstable, and there is no medical evidence of subluxation, 
the Board finds that his knee disabilities may not be rated 
under Diagnostic Code 5257.  In addition, he does not have 
limitation of motion of the either knee which would warrant a 
compensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261.  A 10 percent rating (per knee) is 
warranted because of the painful motion of the knee, and pain 
upon prolonged walking or standing.  The current 20 percent 
evaluation contemplates a 10 percent rating for each knee.  
However, there is no basis for a higher rating.  That is, the 
Board finds that that rating adequately and appropriately 
compensates the veteran for the functional loss of the knees, 
which is attributable to pain on prolonged use and arthritis 
with painful motion.  See 38 U.S.C.A. § 1155; and 38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca.  There is no objective evidence 
to show that pain, flare-ups of pain, weakness, 
incoordination, fatigue, or any other symptom results in 
additional limitation of function (i.e., additional 
limitation of motion) to a degree that would support a rating 
in excess of 10 percent (per knee) under the applicable 
rating criteria.

In sum, the Board concludes that an evaluation in excess of 
20 percent for the veteran's disability of the knees is not 
warranted.  The Board notes here that although the RO has 
rated both knees together with a 20 percent rating, the knees 
could also be rated separately at 10 percent each.  Based on 
the evidence now of record, there is no difference.  For 
purposes of clarity, the Board has addressed the issue as 
styled by the RO; that is, arthritis of the knees, rated 20 
percent.   

III.  Herniography Scar.

The veteran was granted service connection for his scar 
disability in February 1974, with an initial evaluation of 0 
percent, which has remained in effect to the present.

At a January 2000 scar examination, the veteran indicated 
that he did not have pain in the scar area on the right 
inguinal area, although he did complained of pain in the scar 
area on ascending stairs.  Physical examination revealed an 
"almost imperceptible," fading scar on the right inguinal 
area 10 centimeters long and 3 centimeters wide.  The scar 
was not tender to palpation; there were no adhesions and the 
texture was normal.  There was no ulceration, inflammation, 
or discoloration.  The examiner stated that the scar resulted 
in no limitation of function.  The diagnosis was herniography 
scar, right, healed.

A 10 percent disability evaluation is warranted for 
superficial scars which are poorly nourished and have 
repeated ulcerations, or which are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804.  Other scars are rated on the limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

Examinations have not found the right inguinal scar to be 
tender or poorly nourished.  Moreover, there is no evidence 
that the scar results in any limitation of function of any 
affected area.  Accordingly, the preponderance of the 
evidence is against the assignment of a compensable 
evaluation for the veteran's service-connected herniography 
scar, right.

IV.  Sinusitis.

The veteran was granted service connection for chronic 
sinusitis in February 1974, with an initial evaluation of 0 
percent, which has remained in effect to the present.

Under the regulations in effect prior to October 7, 1996, a 
noncompensable evaluation is warranted for chronic sinusitis 
where the medical evidence consists only of X-ray 
manifestations and mild or occasional symptoms.  A 10 percent 
evaluation required moderate chronic sinusitis manifested by 
a discharge, crusting or scabbing and infrequent headaches.  
38 C.F.R. § 4.97, Diagnostic Code 6510 (1996).

Under the newly revised regulations effective October 7, 
1996, the veteran's sinusitis is evaluated under Diagnostic 
Code 6513 in accordance with the General Rating Formula for 
Sinusitis set forth at Diagnostic Code 6514.  A 10 percent 
evaluation for sinusitis requires one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Sinusitis detected by X-ray only is rated as zero 
percent disabling.  38 C.F.R. § 4.97 (2000).

November 1995 X-rays of the paranasal sinuses revealed an 
impression of a normal study.

At a January 2000 VA sinus examination, the veteran 
complained of interference with breathing through the nose 
and a bloody, purulent discharge.  There were no periods of 
incapacitation noted.  Physical examination revealed normal 
nasal mucosa without any evidence of inflammation; there was 
no tenderness or purulent discharge or crusting.  The 
diagnosis was a normal nasal examination.

The evidence does not reflect that a 10 percent evaluation is 
warranted for sinusitis under either the old or the amended 
standard.  The evidence does not reflect that the veteran has 
experienced one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  In fact, the 
record reflects no incapacitating episodes of sinusitis, and 
the medical evidence most nearly approximates the criteria 
for a noncompensable rating, under the old and new 
regulations.  Accordingly, the preponderance of the evidence 
is against the assignment of a compensable evaluation for the 
veteran's chronic sinusitis.

V.  Conclusion.

In making determinations as to the issues on appeal, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991) and the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-98 (2000) (to 
be codified at 38 U.S.C. § 5107), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
determination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that, in this case, the disability picture is not 
so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's disabilities on appeal, alone, have 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

